Citation Nr: 1732147	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  14-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for gout, to include as secondary to service-connected hypertensive cardiovascular disease and chronic kidney disease.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran has active duty service in the United States Navy from February 1981 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded this issue in June 2015.  


FINDING OF FACT

The probative, competent evidence supports a finding that the Veteran's gout is related to his service-connected hypertensive cardiovascular disease and chronic kidney disease.


CONCLUSION OF LAW

The requirements for entitlement to service connection for gout, as secondary to service-connected hypertensive cardiovascular disease and chronic kidney disease, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he gout as a result of his service-connected hypertension and kidney disabilities, or more specifically, as a result of the medications he was taking for these disabilities.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with gout.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no evidence of treatment for or a diagnosis of gout during active duty service.  It appears as though the Veteran was not diagnosed with gout until 2011, many years after separation from service.  In fact, the Veteran has not contended that his gout is related to active duty service, and instead contended that it is related to his other service-connected disabilities.  Therefore, the inquiry will shift as to whether the Veteran's gout is related to one of his service-connected disabilities.  

As it pertains to a nexus between the Veteran's gout and his service-connected disabilities, there is a positive opinion of record.  In September 2016 a Veterans Health Administration physician, the Chief of a Renal Section, reviewed the Veteran's file and opined that the Veteran's hyperuricemia was at least as likely as not related to his service-connected cardiovascular hypertension and chronic kidney disease.  In making this determination, the examiner reviewed the Veteran's file and noted that the Veteran was diagnosed with hypertension in 1992 and that he began taking Allopurinol medication for joint pain; he was later diagnosed with gout in December 2011.  The examiner defined gout as the disease resulting from monosodium urate crystal deposition in bones, joints, or soft tissues accompanied by inflammation and that it related to high levels of uric acid in the blood (hyperuricemia); thereby establishing a link between gout and hyperuricemia.  The examiner indicated that a relationship between hyperuricemia and thiazide-type diuretics, including the Veteran's hydrochlorothiazide medication, had been proposed, but that it was still up for debate.  Although the examiner did not confirm the Veteran's diagnosis of gout, he noted that the Veteran had documented hyperuricemia as early as 1997.  The Board notes that the examiner was able to find a nexus between the Veteran's gout symptomatology (to include hyperuricemia) and his service-connected disabilities.  In giving the Veteran the benefit of the doubt the Board finds that this evidence is sufficient to meet the requirements for entitlement to service connection.

As this decision represents a full grant on the Veteran's claim, no discussion of the Board's duty to notify and assist is necessary.  







ORDER

Entitlement to service connection for gout, to include as secondary to service-connected hypertensive cardiovascular disease and chronic kidney disease is granted.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


